Citation Nr: 1411527	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hydronephrosis, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a February 2014 appellant's brief which is not contained in the paper claims file.  This record has been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran does not have hydronephrosis that was incurred or aggravated by any incident of active service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for the establishment of service connection for hydronephrosis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)-Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim-(1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The RO provided the appellant a pre-adjudication notice by letter dated December 2009.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 



Veterans Claims Assistance Act of 2000 (VCAA)-Duty to Assist

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains post-service private and VA treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges the Veteran was not afforded a VA examination to evaluate the etiology of his hydronephrosis.  On these facts, however, no examination is required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.           § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As will be discussed below, the most probative evidence of record indicates that hydronephrosis did not manifest in service or for many years thereafter and there is otherwise no evidence to suggest a relationship with service.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hydronephrosis issue in appellate status.

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

For chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The claimed hydronephrosis, however, is not considered a chronic disability within the purview of 38 C.F.R. § 3.309(a) and the alternative method for establishing service connection through continuity of symptomatology is not applicable. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  
(West 2002), 38 C.F.R. § 3.307(a)(6) (iii) (2013).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See DD 214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected; however, the listed diseases do not include the currently diagnosed hydronephrosis.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e), Note 2 (2013).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he has a current hydronephrosis disability that is related to herbicide exposure in Vietnam.  

The Veteran did not have any complaints or treatment for hydronephrosis during service.  In any event, he served in Vietnam within the requisite time period to be entitled to a presumption of Agent Orange exposure as a matter of law.  See DD Form 214; 38 C.F.R. § 3.307(a)(6).  An in-service event of Agent Orange exposure has been established. 

During VA treatment, the Veteran has been diagnosed as having hydronephrosis.  The threshold for showing a current disability is met. 

The remaining issue is whether the current kidney disorder has a nexus to in-service Agent Orange exposure.  The Veteran is competent to describe his kidney symptoms relating to hydronephrosis.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  The Board, however, need not find a lay Veteran competent to render opinions regarding etiology of a medically diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).   Furthermore, determining whether his hydronephrosis is related to Agent Orange exposure approximately 40 years ago is a complex medical question.  He is not shown to be a medical professional and is not competent to express an opinion on such an issue.  See Woehlaert, 21 Vet. App. 456; see also Waters, 601 F.3d 1274.  Thus, his assertions are not competent evidence to show a nexus to service and in this regard, have no probative value.  Id.; see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Post-service treatment records contain a March 2009 VA treatment record that shows the Veteran was diagnosed with colon cancer and receiving chemotherapy.  He had recurrent ulcerating colon cancer since August 2008.  His "cancer mass [was] eroding [his] ureter."

A September 2009 VA treatment record noted that the Veteran's "pelvic mass [was] compressing the left ureter and causing hydronephrosis status post ureteral stent."

Additionally, December 2009 VA treatment records reflect a "history of hydronephrosis secondary to colon cancer requiring placement of a permanent left ureteral stent."  The Veteran's "recurrent colon cancer [was] managed with ureteral stenting on the left."  

The competent medical evidence of a nexus is limited to the aforementioned VA treatment records that reflect the statements by several VA treatment providers who attributed the etiology of the Veteran's hydronephrosis to his colon cancer.  By "competent medical evidence" it is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The medical statements are plausible and uncontroverted by any additional medical opinion or evidence.  The Board considers the statements made by the VA treatment providers to be probative and weigh against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  In other words, the preponderance of the evidence is against finding a nexus to service, including presumed Agent Orange exposure.

For the reasons stated above, a nexus has not been demonstrated.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for hydronephrosis is not warranted.


ORDER

Service connection for hydronephrosis is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


